department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uil code contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance with their we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date legend b state c director r date s date t date z dollar_figure amount dear contact person identification_number contact number fax number employer_identification_number vil we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issue have you failed to demonstrate that you meet the operational_test by operating exclusively for an exempt_purpose under sec_501 of the code yes for the reasons stated below facts you were previously exempt from federal_income_tax as an organization under section letter cg catalog number 47630w c of the code on s you were notified that your tax-exempt status had been revoked automatically because you had not filed an annual information_return for three consecutive years you filed a new form_1023 on t requesting retroactive reinstatement of your tax exempt status you requested classification as a publicly_supported_organization under sec_509 and sec_170 this was your foundation classification prior to your revocation you also submitted form_1023 schedules indicating you are a church a school and a medical_research_organization and provide scholarships you incorporated under the not for profit laws of the state of bon r your purposes as stated in your original articles of incorporation and bylaws were very broad and include operation of military schools drill teams drum and bugle teams to provide scholarships to needy students to engage in charitable activities for the benefit of the general community performing medical_research negotiating contracts on behalf of doctors nurses technicians managers professionals etc arenas plants purchase erect lease or otherwise acquire and operate recording studios theaters anusement parks dance halls studios or other places of amusement compose print publish distribute sell or otherwise dispose_of programs music plays magazines books pamphlets and literature and to deal with copyrights or other rights connected with the same carry on advertising campaigns and a general advertising business and acquire hold own dispose_of and generally deal in grants concessions franchise and contracts of every kind buy hire construct maintain and operate theaters halls your bylaws also state additional purposes such as borrowing money issue bonds and debentures notes and other obligations acquiring shares of your stock buy lease and acquire lands and acquire buy and sell patent rights copyrights inventions and trademarks you state you currently engage in charitable activities for the benefit of the general community and that your activities to date are clothing and feeding the homeless spiritual counseling tutoring and prayer you did not provide any details to substantiate the activities you have operated for more than years single family home which is owned by c your current facility is a your board_of directors is made up of five family members c your founder is also your president and chief_executive_officer daughter is the treasurer c’s sister and grand-daughter serve as members of your board_of directors c and all the other related directors are to be compensated their compensation includes rent furniture food utilities vehicle education vacations and clothing for work and medical dental and legal expenses c’s son serves as your vice president and c’s letter cg catalog number 47630w c has authored and copyrighted a course publication the course is designed to develop teacher competence you will use course material copyrighted by c in your curriculum for a fee you are designed to guide young people and their families in christian activities these include teacher colleges consisting of building projects a teaching institute a teaching hospital with dorms an administration building and classrooms you also will obtain a dna sequencing machine that will process million dna profiles within two weeks you will then be able to rid police departments of their dna testing backlogs while aiding the medical profession you do not have the machine yet but a bank has offered c a web site where c can raise funds for you to acquire the machine you provided no details of how when and where these activities would be conducted you will offer a k-12 curriculum where students will have hands on training and your highest achieving teachers will be researchers the marching band drill teams etc you will have military designed courses in math science engineering and construction which will include the manufacture of solar panels and windows and doors you will also provide dna whole body profiles at an undetermined low cost and make and mix concrete along with a year study of adding fiberglass to the concrete you provided no specific details of these activities the students will also perform music in you also provided a list of programs and services which include a supportive residential services program project paycheck program sojourner center recuperative care program hiv aids programs shelter program voucher program for short term housing alcohol and drug recovery program veterans program transitional program for homeless women a walk in center for information and referrals an adult learning center and other programs that provide employment job training and job placement etc you will also offer voice mailboxes and substance abuse programs you also provided a blank copy of a soccer team sign up form other than a two page listing of all these activities you provided no specific details you provided copies of loans c received from the us department of education and other college funding sources you indicated that these amounts were a debit to the foundation you also provided the minutes of a board meeting where a resolution was passed stating that you would pay the costs of c’s education along with all related expenses you state you are no longer providing shelter since a building where this activity was being conducted burned down to the ground you provided no additional information with respect to this activity your founder c has been the only source of your funds to date copies of bank catalog number 47630w letter cg statements you provided show amounts being deposited into your account and withdrawals and debits made with an atm debit card in c’s name you provided no information on the use of the funds withdrawn or debits made you show expenses totaling approximately dollar_figure you explained that this amount represented loans specifically student loans taken by c and that this amount has accumulated additional interest and the total at this time is approximately dollar_figure you also indicated estimated annual compensation_for each of your directors in the range of dollar_figure- dollar_figure you estimated a total annual budget of dollar_figurez million this cost includes building of schools and colleges installing wireless network infrastructure master computer to provide satellite communication etc and the cost to house and educate more than students at a cost of approximately dollar_figure per child per year your financial statements including bank statements show minimal activity your actual financial statements for completed tax years reflect zero income and no expenses for religious charitable or educational activities no expenses were listed for counseling tutoring or helping the homeless law sec_501 of the code provides in part for the exemption from federal_income_tax organizations organized and operated exclusively for charitable religious or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations states that in order to qualify under sec_501 of the code an organization must be both organized and operated exclusively for one or more exempt purposes if an organization fails to meet either the organizational or operational_test it is not exempt sec_1_501_c_3_-1 of the regulations states that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations states that an organization is not operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest it must not be operated for the benefit of designated individuals or the persons who created it thus to meet the requirements of this subsection it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such letter cg catalog number 47630w private interests revproc_2014_9 sec_4 provides that the internal_revenue_service will recognize the tax-exempt status of an organization only if its application and supporting documents establish that it meets the particular requirements of the section under which exemption from federal_income_tax is claimed section dollar_figure provides that exempt status may be recognized in advance of the organization’s operations if its proposed operations are described in sufficient detail to permit a conclusion that it will clearly meet the particular requirements for exemption pursuant to the section of the code under which exemption is claimed sec_4 states that the organization must fully describe all of the activities in which it expects to engage including the standards criteria procedures or other means adopted or planned for carrying out the activities the anticipated sources of receipts and the nature of contemplated expenditures in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes in 470_f2d_849 ior cir cert_denied 414_us_864 the applicant for tax exempt status under sec_501 has the burden of showing it comes squarely within the terms of the law conferring the benefit sought in 505_f2d_1068 the court held that an organization seeking a ruling as to recognition of its tax exempt status has the burden of proving that it satisfies the requirements of the particular exemption statute whether an organization has satisfied the operational_test is a question of fact american science foundation v comm’r t c memo was a declaratory_judgment action brought under sec_7428 of the code the petitioner had applied for recognition of exemption under sec_501 upon receipt of the application the service requested additional information about petitioner's intended methods of operation in its final adverse determination the service ruled that petitioner had provided insufficient information to allow a favorable determination under the operational_test the court concluded that petitioner has failed to establish that it will operate exclusively in furtherance of exempt purposes the 86_tc_916 describes an organization in which the court wrote that private_inurement is strongly suggested where an individual or small_group of individuals are the principle contributors to an organization and that individual or small_group of individuals have exclusive control_over the management of the organization’s funds letter cg catalog number 47630w application of law you are not described in sec_501 of the code and sec_1_501_c_3_-1 of the regulations you fail the operational_test for exemption under c because you are operated for the non-exempt purpose of raising funds to repay the loans of c your founder and director and you have failed to substantiate that your activities are as described in sec_501 you are not described in sec_1_501_c_3_-1 of the regulations your activities do not further any exempt purposes in fact you operate for the benefit of your founder by providing funds to repay the founder’s loans and to promote her copyrighted material you did not substantiate your counseling tutoring or your activities for the homeless you did not provide any information regarding your proposed activities and how they would differ from commercial businesses you operate for the private benefit of your founder c and the related family board members by using funds raised to pay the loans of c your organizational structure and manner of operation result in inurement to c therefore you fail the operational_test for exemption per sec_1_501_c_3_-1 of the regulations you listed a variety of activities in your application but provided no details as required by revproc_2013_9 you have not established that you are organized and operated exclusively for exempt purposes and not for the private benefit of your creators designated individuals or organizations controlled by such private interests you are also like the organizations in better business bureau since your operations include substantial non-exempt purposes specifically your non-exempt purposes include inurement to c and c’s family members operations like the organizations in christian echoes national ministry inc harding hospital inc and american science foundation v comm’r you did not provide information in sufficient detail to demonstrate you meet the requirements for exemption and you have failed to establish that you qualify for exemption under sec_501 c of the code you are similar to the church of eternal life because you are also formed by a small_group of individuals who have exclusive control_over the management of your funds and operations as a result of their exclusive control your founders benefit through the use of your facility the setting of compensation based on their needs as well as your letter cg catalog number 47630w conclusion based on the above facts and law we conclude that you are not organized and operated for purposes descried in sec_501 of the code specifically you fail the operational_test because your earnings inure to the benefit of your founder and president also you have failed to meet your burden of demonstrating that your activities qualify for exemption under sec_501 of the code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of why you disagree your protest statement must be filed within days of the date of this letter and should include e your organization’s name address ein number and a daytime phone number ea statement that the organization wants to protest the proposed determination ea copy of this letter showing the findings that you disagree with or the date and irs office symbols from the letter e an explanation of your reasons for disagreeing including any supporting documents e the law or authority if any on which you are relying the protest statement may be signed by one of your officers or your representative we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax-exempt status the protest statement should also include the following declaration under penalties of perjury declare that have examined this protest including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete the declaration must be signed by an officer or trustee of the organization who has personal knowledge of the facts your protest will be considered incomplete without this statement if an organization’s representative signs and submits the protest a substitute catalog number 47630w letter cg declaration must be included stating that the representative prepared the protest and any accompanying documents and whether the representative personally knows or does not know that the statement of facts in the protest and any accompanying documents are true correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you in that case you must file a form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to seek a declaratory_judgment in court at a later date because the court requires that you first exhaust administrative remedies at the irs declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs code sec_7428 provides in part that a if you do not intend to protest this determination you do not need to take any further action determination_letter that letter will provide information about filing tax returns and other matters if we do not hear from you within days we will issue a final adverse please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if catalog number 47630w letter cg if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely enclosure publication kenneth corbin acting director exempt_organizations letter cg catalog number 47630w
